~--·




                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                 NO.  5:17-CR-149-FL


       UNITED STATES OF AMERICA

                    v.

       MICHAEL THOMAS LEWANDOWSKI


                                      ORDER OF FORFEITURE

               WHEREAS,    pursuant    to   the   entry   of    a    Memorandum    of   Plea

       Agreement    entered into by the defendant on May 16,                  2018,      the

       following property is hereby forfeitable pursuant to 18 U.S.C. §

       2253:

               Personal Property

               1) A Lenovo Laptop with serial number P20070YW,                2)     A Dell

                 Inspiron    1100     laptop   with   serial    number    4SCFF31,      3)   A

                 Seagate    500GB Thin hard drive,         4)       A Toshiba 30GB hard

                 drive, and 5) Accompanying power cords; and

               WHEREAS, by virtue of said Memorandum of Plea Agreement,

       the United States is now entitled to possession of said personal

       property, pursuant to 21 U.S.C. § 853(g);

               WHEREAS, in accordance with Supplemental Rule G(4) (i) (A),

       the Government is not required to publish notice, as the

       property forfeited is worth less than $1,000.                  In this matter,


                                                  1
the defendant's interest having already been forfeited and no

other potential claimants being known, no direct notice need be

provided;

     AND WHEREAS, it appears from the record that no claims,

contested or otherwise, have been filed for any of the property

forfeited in this action.

      It is hereby ORDERED, ADJUDGED and DECREED:

     1.     That based upon the Memorandum of Plea Agreement as to

the defendant MICHAEL THOMAS LEWANDOWSKI and other evidence of

record, the United States is hereby authorized to seize the

above-stated personal property, and it is hereby forfeited to

the United States for disposition in accordance with the law,

including destruction, subject to the provisions of 21 U.S.C. §

853(n), as allowed by Fed. R. Crim. P. 32.2(b) (3). In accordance

with Fed. R. Crim. P. 32.2(b) (3), this Order is now final as to

the defendant.

      2.    That upon sentencing and issuance of the Judgment and

Commitment Order, the Clerk of Court is directed to incorporate

a reference to this Order of Forfeiture in the applicable

section of the Judgment, as required by Fed. R. Crim. P.

32.2 (b) (3).

      3.    That in accordance with Supplemental Rule G(4) (i) (A),

the Government need neither publish notice nor provide direct
                                   2
notice, as the property is worth less than $1,000 and no other

owners or interested parties have been identified.

     so ORDERED.   This±day of      /\.)~.e.--L-.J    ,   2018.




                                            FLANGAN
                                                            Judge




                                3
